A petition for rehearing having been filed and submitted in this case and the court having reconsidered the opinion heretofore filed, it is now the conclusion of the court that the distinction pointed out between case No. 3981, which, with the other nine cases, was under indictment found at the January, 1933, term of the Des Moines county district court, is not tenable, and that the mandate issued from this court thereunder should direct the Des Moines county district court to dismiss all ten of the cases appearing under indictments returned by the grand jury at the January, 1933, term of said court; thus leaving case No. 4003, which was under an indictment returned to the Des Moines county district court at the September, 1933, term for trial.
With this modification of the original opinion, the petition for rehearing is overruled.